Order
The City of Valdez appeals from a superior court judgment in favor of the State of Alaska. Following briefing and argument, we conclude that the statutory scheme composed of AS 48.56.060-185 grants to the State Assessment Review Board the exclusive jurisdiction to hear appeals regarding assessments from the Department of Revenue for the tax levied under AS 48.56.010(b) and AS 29.45.080, including issues of taxability. 15 AAC 56.015 is inconsistent with this statutory scheme and invalid to the extent it requires or allows a municipality or property owner to pursue a taxability appeal using a different procedure within the Department.
We therefore Reverse the superior court judgment and Reman for entry of judgment in favor of the City of Valdez. A full opinion will follow.
Entered by direction of the court.